Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/465,223 filed on 5/30/19. Claims 1 - 27 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 28, 31 – 32, 34 – 36, 39 – 40, 42, 44 – 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2014/0118159, Fish hereafter) in further view of Yuen et al. (US 9,063,164, Yuen hereafter). 

Regarding claim 28, Fish teaches A method, in a device comprising a sensor portion for deriving, on basis of one or more sensor signals that are descriptive of respective physical characteristic pertaining to a user, at least one measurement signal that is descriptive of a characteristic pertaining to the user, the method comprising 
obtaining first measurement data that comprises one or more values indicated by the at least one measurement signal and transferring the first measurement data to a server device over a first wireless link (wearable device collects health data such as a heart rate, blood pressure, sugar levels, temperature, etc., and may communicate with the wearable device 12a using the Bluetooth transceiver, paragraph 41, 42); 
receiving, from the server device, device information that comprises at least a device identifier and access information for another device that is capable of providing second measurement data that is descriptive of one or more characteristics pertaining to the same user (the wearable device 12a to automatically pair with the health sensor 12a without user intervention or user input from the user 16a. After the wearable device is paired with the first device (e.g., with a health sensor), paragraph 34, furthermore, The wearable device 12a may also receive commands, operations, access codes, passwords, etc., that the wearable device 12a may use to pair with the first device (e.g., pair with a health sensor). The wearable device 12a may pair with the first device using these instructions (e.g., using the identifiers, commands, operations, access codes, and/r passwords, etc.), paragraph 46); 
receiving the second measurement data from said another device via the second wireless link and transferring the second measurement data to the server device via the first wireless link (after the wearable device is paired with an additional device (e.g., after wearable device 12a is paired with health sensor 18a), the wearable device may forward data received from the additional device to the distributed cloud computing system 14 and vice versa. For example, the wearable device 12a may operate as a tunnel for data that is transmitted between the distributed cloud computing system 14 and the wearable device 12a, as discussed below in conjunction with FIG. 3, paragraph 47). Even though Fish discloses having multiple devices such as 16a … 16-n however, does not specifically disclose in response to receiving said device information, detecting presence of said another device and establishing a second wireless link with said another device using said device information.
	Yuen teaches having in response to receiving said device information, detecting presence of said another device and establishing a second wireless link with said another device using said device information (please refer to Fig. 2, which shows transparent bonding between portable activity tracking 101 and smartphone 103, furthermore, description of Fig. 3A -B).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Yuen’s connection between two devices with the system of Fish. One would be motivated to combine these teachings because it can provide connection between two devices; making the system more user friendly.
	
Regarding claim 31, Fish with Yuen teaches The method of claim 28, Fish further comprising identifying the user at least in part on basis of user input received via a user interface of the device (the wearable device 12a to automatically pair with the health sensor 12a without user intervention or user input from the user 16a. After the wearable device is paired with the first device (e.g., with a health sensor), paragraph 34, furthermore, The wearable device 12a may also receive commands, operations, access codes, passwords, etc., that the wearable device 12a may use to pair with the first device (e.g., pair with a health sensor). The wearable device 12a may pair with the first device using these instructions (e.g., using the identifiers, commands, operations, access codes, and/r passwords, etc.), paragraph 46).

Regarding claim 32, Fish with Yuen teaches The method of claim 28, Fish further teaches wherein detecting presence of said another device comprises carrying out a device discovery procedure to detect presence of a device having said device identifier assigned thereto (the wearable device 12a to automatically pair with the health sensor 12a without user intervention or user input from the user 16a. After the wearable device is paired with the first device (e.g., with a health sensor), paragraph 34, furthermore, The wearable device 12a may also receive commands, operations, access codes, passwords, etc., that the wearable device 12a may use to pair with the first device (e.g., pair with a health sensor). The wearable device 12a may pair with the first device using these instructions (e.g., using the identifiers, commands, operations, access codes, and/r passwords, etc.), paragraph 46).

Regarding claim 34, Fish and Yuen The method of claim 28, Fish further comprising activating the device; and obtaining the first measurement data and transferring the first measurement data to the server device in response to activating the device (wearable device collects health data such as a heart rate, blood pressure, sugar levels, temperature, etc., and may communicate with the wearable device 12a using the Bluetooth transceiver, paragraph 41, 42).

Regarding claim 35, a non-transitory computer readable medium substantially have same limitations as claim 28, thus the same the same rejection is applicable.

Regarding claim 36, the device substantially has same limitations as claim 28, thus the same the same rejection is applicable.

Regarding claim 39, the device substantially has same limitations as claim 31, thus the same the same rejection is applicable.

Regarding claim 40, the device substantially has same limitations as claim 32, thus the same the same rejection is applicable.

Regarding claim 42, the device substantially has same limitations as claim 34, thus the same the same rejection is applicable.

Regarding claim 44, Fish with Yuen teaches The device of claim 36, Fish further teaches wherein said first measurement data is indicative of one or more of a biometric characteristic of the user and a physical state of the user (wearable device collects health data such as a heart rate, blood pressure, sugar levels, temperature, etc., and may communicate with the wearable device 12a using the Bluetooth transceiver, paragraph 41, 42).	

Regarding claim 45, Fish with Yuen teaches The device of claim 36, Fish further teaches wherein said first measurement data is indicative one or more of a weight of the user, and a heart rate of the user (wearable device collects health data such as a heart rate, blood pressure, sugar levels, temperature, etc., and may communicate with the wearable device 12a using the Bluetooth transceiver, paragraph 41, 42).

Regarding claim 46, Fish with Yuen teaches The device of claim 36, Fish further teaches wherein said second measurement data is indicative of one or more of a biometric characteristic of the user, and a physical state of the user (wearable device collects health data such as a heart rate, blood pressure, sugar levels, temperature, etc., and may communicate with the wearable device 12a using the Bluetooth transceiver, paragraph 41, 42).

Regarding claim 47, Fish with Yuen the device of claim 36, Yuen further teaches wherein said second measurement data is indicative one or more of a distance travelled by the user, the number of steps taken by the user, a speed of movement of the user, and a heart rate of the user (ambulatory steps, claim 20).

7.	Claims 33, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US 2014/0118159, Fish hereafter) in further view of Yuen et al. (US 9,063,164, Yuen hereafter) in further view of Experton et al. (US 2017/0068785).

Regarding claim 33, Fish with Yuen teaches claim 28, even though it is obvious to one of the ordinary skilled in the art to have encryption key; does not specifically teach and/or suggest encryption key.
	Experton wherein said access information comprises at least one of an authentication key or an encryption key and wherein establishing the second wireless link comprises establishing the second wireless link using at least one of said authentication key or said encryption key (In one example, the connection may comprise a session secured using encryption keys that are exchanged between the users. The encryption keys may be used to encrypt and decrypt information transmitted between the devices of the users, paragraph 46). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Experton with the system of Fish and Yuen. One would be motivated to combine these teachings because it will provide secured communication between devices.

Regarding claim 41, the device substantially has same limitations as claim 33, thus the same the same rejection is applicable.

Regarding claim 43, Fish with Yuen teaches The device of claim 42, 
Experton further teaches wherein activating the device comprises activating the device in response to a user physically interacting with the device in a predefined manner (acceptance of a requested HER, paragraph 43, 46).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Experton with the system of Fish and Yuen. One would be motivated to combine these teachings because it will provide added security to communication between devices.
Allowable Subject Matter
8.	Claims 29 – 30, 37 – 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/               Primary Examiner, Art Unit 2632